Kellogg, J.:
The act of 1869 (Chap. 907, § 4), as amended by Laws of 1871 (Chap. 283), relates solely to the disposition of the taxes authorized to be levied and collected under the then existing tax laws. The act does not pretend to change the general scheme or existing method of raising money , by tax. It simply says that money raised through *278existing methods from railroad property in bonded towns shall be paid to the treasurer of the county to be used for a special purpose there stated. This says all taxes, except school and road taxes, so raised and -the taxes authorized to be levied and collected under the general law were taxes to defray the expenses of State government, the expenses of county government and the expenses of town government. The charitable purpose of the act. of 1869 was doubtless based upon the idea that since these towns, by bonding, had in a measure created a taxable property within their limits, such towns had some equitable claim upon the taxes assessed thereon for a period of years or so long as the bonds were unpaid. This would not interfere with the equitable right of any other town in the county nor with the rights of any other county in the State. It was new property created by the bonded towns. In any event it is not disputed but that the Legislature had the power to direct the disposition of these taxes, nor is there room to doubt that it did dispose of all the taxes on this property authorized to be raised except school and road taxes. I suppose that if the Legislature had said that the taxes so assessed on these railroads should be paid by the county treasurer to the State Superintendent of Public Instruction for school purposes that there would be no question as to the right of the treasurer to deduct such payment from the amount to be sent to the Comptroller for State uses. And I fail to see that the person to whom payment is to be made or the purpose to be served by such payment makes any difference so long as the State has power to determine for itself the disposition of the tax.
The contention that, notwithstanding the State has directed the appropriation of the tax to a specified object, still the county must reimburse the State for the taxes so by the State devoted to such special object has no support in the act of 1869, nor can it have, in my opinion, in the general tax laws or in any other law. It would be a great injustice to the towns not bonded to require them to make good to the State money so by the State appropriated in aid of the bonded towns. It' must be borne in mind that the sum which the plaintiff was called upon to pay for State uses is based upon the valuation of all taxable property in the county, including the valuation of the railroad property in bonded towns. If such railroad property constituted one-half in valuation of the entire property of *279the county, it is plain that the gross sum required to be paid to the State would be' double what it should be if the railroad property were left out. And the property in the county, other than the railroad property, would be burdened unjustly and unequally as compared with other counties of the State, a condition which the Legislature has shown no intention of creating.
Chapter 312 of the Laws of 1859 (§ 8), after providing for equalization of values between counties of the State, provides: “The Comptroller shall immediately ascertain from this assessment the proportion of State tax each county shall pay, and send a statement of the amount by mail to the county clerk and the chairman and clerk of the board of- supervisors of each county.”
Section 9 (as amd. by Laws of 1874, chap. 351) provides: “The amount of State tax which each county is to pay, so fixed and stated, by the Comptroller as aforesaid, shall he assessed by the supervisors or other officers, authorized to make the assessment of State taxes, in the tax roll for the calendar year, * * * and shall be included in and collected by the annual collection of taxes in the several counties in the manner prescribed by law.” In case of failure by the board of supervisors or other officers to do this, the Comptroller may proceed by mandamus to compel this to be done.
Section 2 of chapter 427 of the Laws of 1855 provides: “ The several county treasurers shall, on or before the first day of March in each year, pay to the treasurer of this State the amount of the State tax, if any, raised and paid over to them respectively, retain- • ing the compensation to which they may be entitled.” "
Section 12 provides that in case of neglect of the treasurers to pay over the moneys by them received, they may be compelled to do so by action brought by the Attorney-General, This is substantially the present law, except the time of payment has been changed from March first to February fifteenth and May fifteenth. (Laws of 1896, chap. 908, §§ 91, 92, as amd. by Laws of 1898, chap. 361, and Laws of 1902, chap. 378.) It will be seen from this that the State tax is to be collected like the taxes for county and town purposes ; that the amount to be levied in any county is based upon the valuation of all the taxable- property in the county; that the State relies upon the county and town, officials to obtain the State tax by the methods pointed out in the Tax Law; that it does not make the *280county a debtor to the State for the State tax apportioned to be raised in any county, but exacts from the county and town officials the performance of duties which will result in the collection of the State tax. This- is made further apparent from the provisions of the Tax Law (Laws of 1896, chap. 908, arts. 5, 6, as amd. prior to Laws of 1902, chap. 171) which impose the collection of taxes on nonresident-lands upon the Comptroller, and in that-respect relieves the county and town officials from all duty respecting the collection of such taxes. While I think that it is or must be conceded that the State has a right to do as it pleases with the State tax when collected, and while it is or must be conceded that by the act of 1869 it disposed of a portion of the tax by directing that all taxes except "school and road taxes collected on railroad property in bonded towns should be held by the county treasurer for the benefit of the towns bonded, I fail to see how it can be fairly reasoned that the State in fact gave up no portion of its State tax.
The fact is that the portion of the State tax which, by the terms of the act of 1869 it surrendered to the bonded towns, was received by the State without reference to this previous disposition. "There can, I think, be no doubt that if this were a transaction between individuals the party aggrieved by the action of any third person in paying over the money might recover in a suit for money had and received, and it seems that if under the facts such an action would lie between individuals that the act of 1899 (Chap. 336) gives a right of action against the State. The county is, by that act, to be treated as possessed of all the rights of the bonded towns, and the original right of action by the bonded towns in equity preserved and confirmed in the county.
The judgment of the Oourt of Claims should be reversed, with costs, and a new trial granted.
Chase, J., concurred; Parker, P. J., concurred in result; Smith, J., dissented in an opinion in which Chester, J., concurred.